Order entered December 20, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-01309-CV

                   MSC Minerals, Ltd., et al., Appellants

                                     V.

              Plains Exploration & ProdUCTION CoMPANY, Appellee

               On Appeal from the 95th Judicial District Court
                            Dallas County, Texas
                       Trial Court Cause No. 10-15627

                                    ORDER

      The Court has before it appellee's December 17, 2012 unopposed  motion
for extension of time to file its response  brief.   The  Court  GRANTS  the
motion and ORDERS appellee to file its brief by January 31, 2013.

                                       /s/   MOLLY FRANCIS
                                             JUSTICE